internal_revenue_service national_office technical_advice_memorandum date number release date index uil no 263a case mis no tam-111584-02 cc psi b5 industry director natural_resources construction lm nrc taxpayer’s name taxpayer’s address taxpayer’s identification no tax_year involved this technical_advice_memorandum tam modifies tam date to make it consistent with revrul_2002_9 2002_10_irb_614 as it applies to the issue of impact fees further this tam lifts the suspension on consideration of the impact fee issue in tam date where the taxpayer requested in part that relief under sec_7805 of the internal_revenue_code as to the issue of impact fees be extended to it and that tam be applied without retroactive effect based on the holding in revrul_2002_9 and the modification of tam by this tam sec_7805 is not applicable
